DETAILED ACTION
Status of Claims:
Claims 1-24 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “treatment mode” with the “second interface positioned within the wastewater vessel to provide a flow path” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 2A appears to show the second interface within the wall of the vessel 101. It is not clear how there can be a flow path of wastewater through a wall or how the second interface can move into and out of a solid wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim requires “an adapter…comprising a second interface that, in a treatment mode, is positioned within the wastewater vessel…and, in a backflush mode, is connectable to the at least one opening of the wastewater conduit…” The phase “is connectable” renders the claim indefinite because it is not clear if the backflush mode requires a connection between the 

Regarding Claim 6:
	The claim states “the second end of the adapter is within an area bounded by the dimensions of the pump.” This limitation renders the claim indefinite because it is not clear what dimensions are “bounded” by the area of the pump. 

Regarding Claim 7:
	The claim states “the second end of the adapter and the outlet of the pump are disposed substantially parallel to each other.” This limitation renders the claim indefinite because the second end of the adapter and the outlet of the pump are not limited to flat surfaces, therefore it is not clear what “parallel” is limited to. 


	The claim states “providing a flow path…” this limitation renders the claim indefinite because it is not clear if a flow of wastewater is required or only the path. 

Regarding Claim 15:
	The claim states “the backflush mode is responsive to observing a visual change…the visual change being indicative of increased aeration…” This limitation renders the claim indefinite because it is not clear what would be considered a visual change. Specifically it is not clear is any visual change within the wastewater would meet this limitation.

Regarding Claims 18-24:
	The claims require “providing instructions.” These limitations render the claims indefinite because it is not clear if they are referring to a set of instructions (such as written instructions) or step in a method, or instructions to a control system.

Regarding Claim 18:
	The claim states “a first interface connectable …a second interface connectable…” The term “connectable” renders the claim indefinite because it is not clear the interface is required to be connected in order to meet the claimed limitation or not.

The remaining claims are indefinite as they depend form indefinite claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19-24 require the steps of “providing instructions…” however these steps do not further limit the method of retrofitting of claim 18 because no change to the system is made. The step of “providing instructions” does not require the actual steps to occur, therefore the method of claim 18 is not further limited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pressley et al (USPN 6719903).

Regarding Claims 18-24:
	Pressley teaches the method of retrofitting a wastewater treatment system comprising a wastewater conduit (jet aeration device 35) comprising at least one opening and plurality of nozzles disposed in a wastewater treatment vessel, the method comprising: providing an adapter (51) comprising a first end and a second end, the first end comprising a first interface connectable (the first end is connected to the pump therefore it is connectable to an intake of a pump) to an intake of a pump (motive pump 37) (see col. 13 lines 30-40) and the second end comprising a second interface (liquid header 35a) connectable (the second end is connected to the conduit) to the at least one opening of the wastewater conduit (see col. 10 lines1-10, fig. 3)
	Pressley does not explicitly teach providing instructions to connect the first end of the adapter to the intake of the pump, providing instructions to operate the system in a treatment mode in which the second end of the adapter is positioned in the wastewater treatment vessel to provide a flow path for wastewater from the wastewater treatment vessel through the adapter and pump to the wastewater conduit, providing instructions to disconnect an outlet of the pump from the at least one opening of the wastewater conduit, providing instructions to connect the second end of the adapter to the at least one opening of the wastewater conduit to provide a flow path for wastewater through the plurality of nozzles of the wastewater conduit and through the adapter 5and pump for discharge into the wastewater treatment vessel, .  

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/1/2021